                Case 1:21-bk-10892-VK                      Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                     Desc
                                                           Main Document    Page 1 of 45

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this is an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Carol
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        Ann
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   DeLeon
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years Carol Steo
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-9212
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
                Case 1:21-bk-10892-VK                  Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                     Desc
                                                       Main Document    Page 2 of 45
Debtor 1   Carol Ann DeLeon                                                                          Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 4828 Regalo Road
                                 Woodland Hills, CA 91364
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Los Angeles
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
               Case 1:21-bk-10892-VK                      Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                     Desc
                                                          Main Document    Page 3 of 45
Debtor 1    Carol Ann DeLeon                                                                              Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                Case 1:21-bk-10892-VK                   Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                     Desc
                                                        Main Document    Page 4 of 45
Debtor 1    Carol Ann DeLeon                                                                               Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
                Case 1:21-bk-10892-VK                     Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                    Desc
                                                          Main Document    Page 5 of 45
Debtor 1    Carol Ann DeLeon                                                                           Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                  Case 1:21-bk-10892-VK                       Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                              Desc
Debtor     1    Carol Ann DeLeon                              Main Document    Page 6 of 45Case number (if known)
                                         fn, Rupnrting Purpnu*
@ouutinnu
16.   What kind of debts do        1   6a.        Are your debts primarily consumer debts? Consumer debls are defined in 11 U.S.C. S 101(8) as'incuned by an
      you have?                                   individual primarily for a personal, family, or household purpose."

                                                  EI no. Go to tine 16b.

                                                  I     Ves. Go to line 17.
                                   1   6b.        Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                  money for a business or investment or through the operation of the business or investment.
                                                  EI No. Go to line 16c.
                                                  E     Yes. Go to line 17.
                                   16c.           State the type of debts you owe that are not consumer debts or business debts



17.   Are you filing under         []    tto.     I   am not filing under Chapter 7. Go to line 18.
      Chapter 7?

      Do you estimate that
      after any exempt
                                   I    yes.      I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
                                                  are paid that funds will be available to distribute to unsecured creditors?
      property is excluded and
      administrative expenses                     E     tto
      are paid that funds will
      be available    for                         I     yes
      distribution to unsecured
      creditors?

18.   How many Creditors do        I                                                     El r,ooo-s,ooo
      you estimate that you             r-+g                                                                                            E zs,oot-so,ooo
      owe?                         E so-ss                                               E  soor-ro,ooo                                 EI so,oor-roo,ooo
                                   E roo-tsg                                             El ro,oor-zs,ooo                               E    More than100,000
                                   E zoo-ggg
'19. How much do you               tr
      estimate your assets to
                                        $o - $so,ooo                                     I  $t,ooo,oor - $10 milion                     fl $soo,ooo,oo1 - $1 biuion
      be   worth?                  tr   $so,oor - $1oo,ooo                               EI $ro,ooo,oor - $50 milion                    EI $r ,ooo,ooo,ool - g1o biltion
                                   EI $1oo,ool - $soo,ooo                                EI $so,ooo,oor - $1oo milion                   E $1o,ooo,ooo,oo1 - g5o bilion
                                   E $soo,oor - $1 miuion                                E $roo,ooo,ool - $5oo milion                   El More than $50 billion

20. Howmuchdoyou
      estimate your liabilities
                                   E  $o - $so,ooo                                       I   $t,ooo,oor - $10 miuion                    E $soo,ooo,oo1 - $1 binion
      to be?                       n   $so,ooi - $1oo,ooo                                E  $ro,ooo,oo1 - $50 miuion                    EI $r,ooo,ooo,oo1 -g1o bilion
                                   EI $1oo,oo1 - $soo,ooo
                                                                                         El $so,ooo,oo1 - $1oo miuion                   fl   $ro.ooo,ooo,oo1 -g5o bilion
                                   EI $soo,oot - $1 minion                               El $roo,ooo,ool - $5oo milion                  fl   More than $50 billion


Eil
For you
               o'r' uu'n'
                                   I have examined this petition,       and I declare under penalty of perjury that the information provided is true and correct,

                                   lf I have chosen tofile under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7,.l1,,lz,or 1o of tifle i1,
                                   United States Code. I understand the relief available under eich chapter, ani I choose to proceed under
                                                                                                                                               chapter 7.
                                   ff no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                   document, I have obtained and read the notice required by 1i U.S.C. S 342(b),

                                   I request relief in accordance with the chapter of        title 1'1, United States Code, specified in this petition.

                                                       making a false             concealing property, or obtaining money or property by fraud in connection with a
                                                                                             , or imprisonment for up to 20 years, or both. 1B U.S.C. SS 152, 1341, 1519,



                                                Ann DeLeon                                                  Signature of Debtor 2


                                                                                                            Executed on
                                                                                                                             MM/DD/YYYY




Ofiicial Form 101                                     Voluntary Petition for lndividuals Filing for Bankruptcy                                                       page 6
             Case 1:21-bk-10892-VK                      Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                        Desc
                                                        Main Document    Page 7 of 45
Debtor   1   Carol Ann Deleon                                                                            Case number    fir'knowr,)




For your attorney, if you are   l, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7 , 11 , 12, or 1 3 of title 11 , United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certrfy that I have delivered to the debtor(s) the notice required by 11 U.S.C. S 342(b)
lf you are not represented by   and, in a case in whic*r S 707(bX4XD) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need
to file this page.
                                                                                                   Date        May 19,2021
                                :,::.m#i#.*.n""'""'                                                            MM/DD/YYYY

                                Allan S. Williams 176738
                                Pil^lpo -ame

                                Williams Law Group, APC
                                Firm name

                                21650 Oxnard Street, Suite 1910
                                Woodland Hills, CA 91367
                                Number. Slreet, City. State & ZIP Code

                                contactphone 818-451-1111                                    Emall adCress       al   lan@aswlawgroup.com
                                176738 CA
                                Bar number & State




Official Form   101                            Voluntary Petition for lndividuals Filing for Bankruptcy                                                   page 7
              Case 1:21-bk-10892-VK             Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                               Desc
                                                Main Document    Page 8 of 45

                                       STATEMENT OF RELATED GASES
                                   INFORMATION REQUIRED BY LtsR 1015.2
            UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1.   A petition under the Bankruptcy Act of 1898 orthe Bankruptcy Reform Act of 1978 has previously been filed by or
     against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
     copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
     corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
     and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
     assigned, whether still pending and, if not, the disposition thereof. lf none, so indicate- Also, list any real property
     included in Schedule A/B that was filed with any such prior proceeding(s).)
 None

2.   (lf petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
     Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
     debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
     debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
     complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
     and court to whom assigned, whether still pending and, if not, the disposition thereof. lf none, so indicate. Also, list
     any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
 None

3.   (lf petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
     previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
     of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
     of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
     or corporations owning 2Oo/o ot more of its voting stock as follows: (Set forth the complete number and title of each
     such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
     still pending, and if not, the disposition thereof. lf none, so indicate. Also, list any real property included in Schedule
     A/B that was filed with any such prior proceeding(s).)
 None

4.   (lf petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
     been filed by or against the debtor within the last 180 days: (Set forth the complete numbeiand title of each such prior
     proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
     pending, and if not, the disposition thereof. lf none, so indicate. Also, list any real property includJd in Schedule AJB
     that was filed with any such prior proceeding(s).)
 None




                                                                                               UrLy,,*OW
I declare, under penalty of perjury, that the foregoing is true and correct.

 Executed at                                                  , California.
                                                                                              Carol Ann Deleon
Date:                                                                                         Signature of Debtor       1




                                                                                               Signature of Debtor 2




                           mandatory. lt has been approved for use in the United States Bankuptcy      the Central District of California.
October 201   I                                                     Page   1            F 1 01 5.2.1.STMT.RELATED.CASES
                 Case 1:21-bk-10892-VK                              Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                                       Desc
                                                                    Main Document    Page 9 of 45
 Fill in this information to identify your case:

 Debtor 1                   Carol Ann DeLeon
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $          1,046,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              66,294.14

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $          1,112,294.14

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $          1,700,753.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              49,492.00


                                                                                                                                     Your total liabilities $             1,750,245.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                3,843.25

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                3,838.66

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
              Case 1:21-bk-10892-VK                           Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                        Desc
                                                              Main Document    Page 10 of 45
 Debtor 1      Carol Ann DeLeon                                                           Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $        4,902.43


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 1:21-bk-10892-VK                                    Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                         Desc
                                                                          Main Document    Page 11 of 45
 Fill in this information to identify your case and this filing:

 Debtor 1                    Carol Ann DeLeon
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      CENTRAL DISTRICT OF CALIFORNIA

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        4828 Regalo Road                                                               Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Woodland Hills                    CA        91364-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                            $1,046,000.00               $1,046,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee Simple
        Los Angeles                                                                    Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Primary Residence located at 4828 Regalo Road, Woodland Hills, CA
                                                                                91364. The Fair Market Value is based on comparables in the area.


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                    $1,046,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 1:21-bk-10892-VK                           Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                                Desc
                                                              Main Document    Page 12 of 45
 Debtor 1        Carol Ann DeLeon                                                                                   Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Lexus                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      RX330                                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2005                                            Debtor 2 only                                            Current value of the     Current value of the
         Approximate mileage:                112,000                 Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         2005 Lexus RX330 with approx.
         112,000 miles                                               Check if this is community property                                $4,732.00                  $4,732.00
         Paid Off                                                    (see instructions)

         Valuation is based on KBB.com
         in fair condition


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $4,732.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Misc. household goods and furnishings                                                                                           $1,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Misc. household electronics, appliances etc.                                                                                      $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....



Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
               Case 1:21-bk-10892-VK                                         Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                  Desc
                                                                             Main Document    Page 13 of 45
 Debtor 1          Carol Ann DeLeon                                                                                           Case number (if known)

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Personal Clothing                                                                                                         $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Misc. jewelry                                                                                                               $50.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            1 pet dog (no marketable value)                                                                                               $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $1,750.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking Account                        US Bank                                                             $364.33


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:



Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
               Case 1:21-bk-10892-VK                          Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                    Desc
                                                              Main Document    Page 14 of 45
 Debtor 1         Carol Ann DeLeon                                                                            Case number (if known)

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                          IRA                               North American                                                           $59,447.81


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         Debtor received her 2020 Tax Refunds
                                                            prior to the filing of this case (Federal
                                                            Refund: $17.00; State Refund: $544)                    Federal and State                         $0.00

Official Form 106A/B                                                   Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 1:21-bk-10892-VK                                Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                                  Desc
                                                                    Main Document    Page 15 of 45
 Debtor 1        Carol Ann DeLeon                                                                                                Case number (if known)


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                             Surrender or refund
                                                                                                                                                               value:

                                             Great American Life Insurance
                                             Company (Term Life Insurance with no
                                             cash surrender value) This policy                                        Anthony DeLeon;
                                             expires in 2022                                                          Alexander DeLeon                                           $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................         $59,812.14


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.



Official Form 106A/B                                                           Schedule A/B: Property                                                                            page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
               Case 1:21-bk-10892-VK                                   Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                                 Desc
                                                                       Main Document    Page 16 of 45
 Debtor 1         Carol Ann DeLeon                                                                                                      Case number (if known)

 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................          $1,046,000.00
 56. Part 2: Total vehicles, line 5                                                                            $4,732.00
 57. Part 3: Total personal and household items, line 15                                                       $1,750.00
 58. Part 4: Total financial assets, line 36                                                                  $59,812.14
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $66,294.14              Copy personal property total         $66,294.14

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $1,112,294.14




Official Form 106A/B                                                               Schedule A/B: Property                                                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                 Case 1:21-bk-10892-VK                        Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                     Desc
                                                              Main Document    Page 17 of 45
 Fill in this information to identify your case:

 Debtor 1                 Carol Ann DeLeon
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      4828 Regalo Road Woodland Hills,                               $1,046,000.00                            $600,000.00      C.C.P. § 704.730
      CA 91364 Los Angeles County
      Primary Residence located at 4828                                                    100% of fair market value, up to
      Regalo Road, Woodland Hills, CA                                                      any applicable statutory limit
      91364. The Fair Market Value is
      based on comparables in the area.
      Line from Schedule A/B: 1.1

      2005 Lexus RX330 112,000 miles                                    $4,732.00                                $3,325.00     C.C.P. § 704.010
      2005 Lexus RX330 with approx.
      112,000 miles                                                                        100% of fair market value, up to
      Paid Off                                                                             any applicable statutory limit
      Valuation is based on KBB.com in
      fair condition
      Line from Schedule A/B: 3.1

      Misc. household goods and                                         $1,000.00                                $1,000.00     C.C.P. § 704.020
      furnishings
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Misc. household electronics,                                        $500.00                                  $500.00     C.C.P. § 704.020
      appliances etc.
      Line from Schedule A/B: 7.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:21-bk-10892-VK                           Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                        Desc
                                                              Main Document    Page 18 of 45
 Debtor 1    Carol Ann DeLeon                                                                            Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Personal Clothing                                                   $200.00                                   $200.00        C.C.P. § 704.020
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Misc. jewelry                                                        $50.00                                    $50.00        C.C.P. § 704.040
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking Account: US Bank                                           $364.33                                   $364.33        C.C.P. § 704.225
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: North American                                             $59,447.81                                $59,447.81         C.C.P. § 704.115(a)(1) & (2),
     Line from Schedule A/B: 21.1                                                                                                 (b)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 1:21-bk-10892-VK                        Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                             Desc
                                                              Main Document    Page 19 of 45
 Fill in this information to identify your case:

 Debtor 1                   Carol Ann DeLeon
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Loancare                                 Describe the property that secures the claim:               $200,648.00            $1,046,000.00                      $0.00
         Creditor's Name                          4828 Regalo Road Woodland Hills,
                                                  CA 91364 Los Angeles County
                                                  Primary Residence located at 4828
                                                  Regalo Road, Woodland Hills, CA
                                                  91364. The Fair Market Value is
                                                  based on comparables in the area.
                                                  As of the date you file, the claim is: Check all that
         3637 Sentara Way                         apply.
         Virginia Beach, VA 23452                     Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          05/2007                   Last 4 digits of account number        4862




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case 1:21-bk-10892-VK                             Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                        Desc
                                                                 Main Document    Page 20 of 45
 Debtor 1 Carol Ann DeLeon                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name


 2.2     Maria P.                                   Describe the property that secures the claim:                 $1,500,105.00        $1,046,000.00     $654,753.00
         Creditor's Name                            4828 Regalo Road Woodland Hills,
                                                    CA 91364 Los Angeles County
                                                    Primary Residence located at 4828
         c/oLaw Offices of Robert                   Regalo Road, Woodland Hills, CA
         S Shtofman                                 91364. The Fair Market Value is
         18034 Ventura Blvd.,                       based on comparables in the area.
                                                    As of the date you file, the claim is: Check all that
         #296                                       apply.
         Encino, CA 91316                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2019                        Last 4 digits of account number         4219


   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $1,700,753.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                $1,700,753.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 1:21-bk-10892-VK                         Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                                      Desc
                                                               Main Document    Page 21 of 45
 Fill in this information to identify your case:

 Debtor 1                   Carol Ann DeLeon
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Bank Of America                                         Last 4 digits of account number         0710                                                      $22,547.00
              Nonpriority Creditor's Name
                                                                                                              Opened 01/09 Last Active
              Po Box 982238                                           When was the debt incurred?             4/16/21
              El Paso, TX 79998
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Credit Card




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              48649                                                Best Case Bankruptcy
               Case 1:21-bk-10892-VK                          Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                            Desc
                                                              Main Document    Page 22 of 45
 Debtor 1 Carol Ann DeLeon                                                                                Case number (if known)

 4.2       Capital One Bank Usa N                                    Last 4 digits of account number        5514                                             $7,700.00
           Nonpriority Creditor's Name
                                                                                                            Opened 12/11 Last Active
           Po Box 31293                                              When was the debt incurred?            04/21
           Salt Lake City, UT 84131
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                              Contingent
               Debtor 2 only                                              Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   Credit Card


 4.3       Jpmcb Card                                                Last 4 digits of account number        4428                                           $19,245.00
           Nonpriority Creditor's Name
                                                                                                            Opened 02/06 Last Active
           Po Box 15369                                              When was the debt incurred?            04/21
           Wilmington, DE 19850
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                              Contingent
               Debtor 2 only                                              Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   Credit Card

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.    Domestic support obligations                                                  6a.       $                         0.00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                          6b.       $                         0.00
                        6c.    Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.    Total Priority. Add lines 6a through 6d.                                      6e.       $                         0.00

                                                                                                                                 Total Claim
                        6f.    Student loans                                                                 6f.       $                         0.00
 Total
 claims
 from Part 2            6g.    Obligations arising out of a separation agreement or divorce that
                               you did not report as priority claims                                         6g.       $                         0.00
                        6h.    Debts to pension or profit-sharing plans, and other similar debts             6h.       $                         0.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 1:21-bk-10892-VK                           Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                              Desc
                                                              Main Document    Page 23 of 45
 Debtor 1 Carol Ann DeLeon                                                                           Case number (if known)

                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $             49,492.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $             49,492.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                  Case 1:21-bk-10892-VK                         Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                 Desc
                                                                Main Document    Page 24 of 45
 Fill in this information to identify your case:

 Debtor 1                  Carol Ann DeLeon
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 1:21-bk-10892-VK                                Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                         Desc
                                                                      Main Document    Page 25 of 45
 Fill in this information to identify your case:

 Debtor 1                     Carol Ann DeLeon
                              First Name                            Middle Name        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                            Middle Name        Last Name


 United States Bankruptcy Court for the:                   CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                       No
                       Yes.


                         In which community state or territory did you live?           California      . Fill in the name and current address of that person.
                         NONE                                                                                 Debtor has not been married in the last
                                                                                                              8 years
                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                   Schedule D, line
                Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                Number               Street
                City                                        State                       ZIP Code




    3.2                                                                                                   Schedule D, line
                Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                Number               Street
                City                                        State                       ZIP Code




Official Form 106H                                                                 Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 1:21-bk-10892-VK                Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                   Desc
                                                     Main Document    Page 26 of 45


Fill in this information to identify your case:

Debtor 1                      Carol Ann DeLeon

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation            Credentialing Specialist
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       United Healthcare

       Occupation may include student        Employer's address    9900 Bren Rd. (Debtor works
       or homemaker, if it applies.                                remotely from home)
                                                                   Hopkins, MN 55343

                                             How long employed there?         since 9/2015

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        4,902.43      $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,902.43            $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 1:21-bk-10892-VK                  Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                       Desc
                                                  Main Document    Page 27 of 45

Debtor 1   Carol Ann DeLeon                                                                      Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,902.43       $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        951.56       $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
     5e.    Insurance                                                                     5e.        $        107.62       $               N/A
     5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
     5g.    Union dues                                                                    5g.        $          0.00       $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,059.18       $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,843.25       $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
     8e. Social Security                                                                  8e.        $              0.00   $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $               N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,843.25 + $           N/A = $          3,843.25
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         3,843.25
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor's Income is taken from her CMI average with 19.41% taken out for taxes




Official Form 106I                                                     Schedule I: Your Income                                                    page 2
           Case 1:21-bk-10892-VK                      Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                         Desc
                                                      Main Document    Page 28 of 45


Fill in this information to identify your case:

Debtor 1                 Carol Ann DeLeon                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   CENTRAL DISTRICT OF CALIFORNIA                                             MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            2,254.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            80.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
         Case 1:21-bk-10892-VK                        Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                               Desc
                                                      Main Document    Page 29 of 45

Debtor 1     Carol Ann DeLeon                                                                          Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 480.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 282.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                400.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 75.00
10.   Personal care products and services                                                    10. $                                                  50.00
11.   Medical and dental expenses                                                            11. $                                                  20.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                  60.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  10.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   35.55
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                   52.11
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Contingencies                                                       21. +$                                                 15.00
      Pet Expenses                                                                                +$                                                25.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       3,838.66
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       3,838.66
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,843.25
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              3,838.66

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    4.59

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                      Case 1:21-bk-10892-VK                   Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                       Desc
                                                              Main Document    Page 30 of 45



 Fill irt lhis irtfoirnation to identify your case;

 Debtor      1                  Garol Ann DeLeon
                                first ttm                    Middle   t{ilne '-            Lmr tt-are
                                          ------
 Debtor 2
 (Spouse if, filing)            Fict   Name                  Middle Name                   Last Name


 United States Bankruptcy Court for               the:   CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if knoM)
                                                                                                                                         E   Check if this is an
                                                                                                                                             amended filing



Official Form 106Dec
Declaration About an lndividual Debtor's Schedules                                                                                                                 1U15

lf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can resutt in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. SS 152,1341,1519, and 3571.




        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


        INo
        tr Yes. Name of person                                                                                         Allach Bankruptcy Petition Preparer's Notice,
                                                                                                                       Declaration, and Signature (Official Form 119)


                                of perjury, I declare that            read the summary and schedules filed with this declaration and
       that                   true
                 i

        x
                                 DeLeon                                                        SiSn,ture of Debtor 2
                     Signature of Debtor      1



                     Date                                                                      Date




Official Form 106Dec                                         Declaration About an lndividual Debtor,s Schedules
Software Copyright (c) 1996-2021 Best Case, LLC -   w.best€se.@m                                                                                      Best Case Banktuptcy
                 Case 1:21-bk-10892-VK                        Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                        Desc
                                                              Main Document    Page 31 of 45



 Fill in this information to identify your case:

 Debtor 1                  Carol Ann DeLeon
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $22,563.88           Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 1:21-bk-10892-VK                           Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                      Desc
                                                              Main Document    Page 32 of 45
 Debtor 1      Carol Ann DeLeon                                                                            Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                       $50,124.00           Wages, commissions,
 (January 1 to December 31, 2020 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                       $50,171.00           Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 1:21-bk-10892-VK                           Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                       Desc
                                                              Main Document    Page 33 of 45
 Debtor 1      Carol Ann DeLeon                                                                            Case number (if known)



7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 1:21-bk-10892-VK                           Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                     Desc
                                                              Main Document    Page 34 of 45
 Debtor 1      Carol Ann DeLeon                                                                            Case number (if known)



14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                            lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Williams Law Group, APC                                                                                                2021                      $1,500.00
       21650 Oxnard Street, Suite 1910
       Woodland Hills, CA 91367


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 1:21-bk-10892-VK                          Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                Desc
                                                              Main Document    Page 35 of 45
 Debtor 1      Carol Ann DeLeon                                                                             Case number (if known)



19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                     Date Transfer was
                                                                                                                                           made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or        Date account was        Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                closed, sold,       before closing or
       Code)                                                                                                            moved, or                    transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                          have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                  have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                 Case 1:21-bk-10892-VK                               Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                          Desc
 Debtor      1    Carol Ann DeLeon                                   Main Document    Page 36 of 45number Utknown\
                                                                                              Case



24.     Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


        INo
        tr Yes. Fill in the details.
        Nams of sitc                                                       Goyernmentel        unit                          Enyirpnmental law, if you         Date sf nslice
        AddresS (N$mber,      Street{ Oity, stetc and AP goce)             AdCreSS
                                                                           ZIP Sede)
                                                                                       {Uumber, gt', ee!, oity, shte   and   knOW     i!

25.     Have you notified any governmental unit of any release of hazardous material?

        INo
        tr Yes. Fill in the details.
        Nama of sile                                                       Governmentaf           unit                       Environmenta! law, if you         Date of notice
        AddfeSs (Number,      S-reet, gity, State and   4p   Ggde)         Addfess     (llumher, SFeFtr pity, SJets    and   kn-olv   it
                                                                           4P cocP)

26'     Have you been a party in any           judicial or administrative proceeding under any environmental law? lnclude setgements and orders.

        INo
        tr Yes. Fill in the details.
        Qese Title                                                         Gcud or asenqy                               Nature of the sase                     Ststus ofthe
        Gase Number                                                        Namc                                                                                case
                                                                           Address     (Nsmber, street, gity,
                                                                           Slek   enC ZIP oode)


fl@              Give Details About Your Business or Connections to Any Business

27- Within        4 years before you filed for bankruptcy, did you own a business or have any of the                            following connec{ions to any business?
             E A sote proprietor         or self+mployed in a trade, profession, or other activigr, either fult-time or part-time
             ff   A member of a limited liabilityr company (LLC) or limited liabilityr partnenship (LLp)

             EJ   A partner in a partnership
             E    An officer, director, or managing executave of a corporation

             El An owner of at least         5olo   of the voting or equigr securities of a corporation

        I    No. None ofthe above applies. Go to part 12.

        tr   Yes. Check atl that apply above and fill in the details below for each business.
        Eusiness Neme                                                 Peseribe the nature of thc business                     Emplover ldentifi aatien number
        Address                                                                                                               D0 npt inslude Saoial $eeurity number gr !TlN,
        (Numb.er, S$pefi oity, Slete and AP Sede)
                                                                      Name sf aecsunlent          cr boekkeeBer
                                                                                                                              pates business existed
28' Within     2 years before you filed for bankruptcy, did you give a financiat statement to anyone about your business?
                                                                                                                          lnclude all financial
      institutions, creditors, or other parties.

      INo
      tr Yes. Fill in the details below.
        Hemp                                                          Date lssued
        Address
        (l{smber, SF€et, Eity, State and pp gsdel

EEEIE            Sisn Betow

I have read the answers on           this statement of Finan-ciat Affairs and any attachments, and I dectare under penalty of perjury that the answers
                                                mlkinq a fals: sJltement, coniealins- property, or obtainins money or propefi by fraud in connecrion
:::^tir:::9.::I""-t:l:itt:!i.d-
w-ith a bankruptcy case can result lhrj
                                   in fines up to $250,000, or imprisonmentldr                              ub to-ig years, or both.
18 U.S.C. SS 152, 134r,'1519, and 3571.          /*t, . ,-\

 Carol Ann                                                                        ign-ture of Debtor 2
 Signature of Debtor

 Date                                                                          Date

Official Form 107                                            Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                           page 6
Software Copyright (c) 1996-2021 Best Case, LLC - w.best€se.mm
                                                                                                                                                                Best Case Bankruptcy
                 Case 1:21-bk-10892-VK                        Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                             Desc
                                                              Main Document    Page 37 of 45

 Fill in this information to identify your case:

 Debtor 1                 Carol Ann DeLeon
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Loancare                                             Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of 4828 Regalo Road Woodland                                Reaffirmation Agreement.
    property       Hills, CA 91364 Los Angeles                              Retain the property and [explain]:
    securing debt: County
                   Primary Residence located at
                   4828 Regalo Road, Woodland
                   Hills, CA 91364. The Fair
                   Market Value is based on
                   comparables in the area.                               Continue Making Payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               Case 1:21-bk-10892-VK                          Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                 Desc
                                                              Main Document    Page 38 of 45
 Debtor    1    Carol Ann Deleon                                                                       Case number   Uf known\




 Lessor's name:                                                                                                                  fl   tto
 Description of leased
 Property:
                                                                                                                                 E    Yes

 Lessor's name:
 Description of leased
                                                                                                                                 E    t'to

 Property:
                                                                                                                                 E    Yes

 Lessofs name:
                                                                                                                                 El   tto
 Description of leased
 Property:
                                                                                                                                 E    yes

 Lesso/s name:                                                                                                                   E    tto
 Description of leased
 Property:
                                                                                                                                 EI   Yes

 Lessois name:                                                                                                                   fl   trto
 Description of leased
 Property:
                                                                                                                                 El   Yes

 Lessor's name:
                                                                                                                                 El   ruo
 Description of leased
 Property:
                                                                                                                                 E    Yes

lEE            s,gn Betow

                                                       ,haye indic        intention about any property of my estate that secures a debt and any personal
                                                        leaSe.   I/
                                                                                      x
                A,nn Deleon                                                               Signature ot OeOtor Z
        Signature of Debtor.l

        Date                                                                          Date




Official Form 108                                         Statement of lntention for lndividuats Fiting Under Ghapter 7                                   page 2
Software Copyright (c) 1996-2021 Best Case, LLC -   M.bestcase.mm                                                                             Best Case Bankruptcy
              Case 1:21-bk-10892-VK                            Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                                          Desc
                                                               Main Document    Page 39 of 45
82030 (Form 2030) (12115)
                                                                  United States Bankruptcy Court
                                                                         Central District of California
     ln   lc         Carol Ann Deleon                                                                                                   Case No
                                                                                        Debtor(s         )                              Chapter


                                 DrscLosuRE oF coNIPENSATION OF ATTORNEy FOR DEBTOR(S)
l.

            bc renclercd on bchalf of thc debtor(s) in contenrplation ol'or in connection r,,ith thc bankrul.rrcy casc is as lbllous:
                     I-or legal sen'iccs. I have agreed to accepl                                                                   s                    1,500.00
                     Priol to thc tiling o1'this stttelxr.t'tt I havc received                                                      s                    1,500.00
                     Balanc\r Duc                                                                                                   s                         0.00

            Thc sourcc of thc contpensation paid to ntc was:

                     I   Debt.,r         tr    Other lspocilv)

            Thc sourcc o1'contpcnsation to bc paid to mc is

                     I   Dct.,to,        tr    Othcr (specit,v)

4.           E lhavcnotagrccdtosharethcaboi'c-disclosedconrpensationrvrthanyotlrerpersonu:tlcsstheyarcntcntbcrsandassociatesofmylarvfirnr


                    copl'olthc a.ql'eenlcnt. tttgcther uith a list o1-ths names ol'the peoplc sharing rn the con.rpensation is attached. Williams Law Group,
                    APC may use a specially hired "appearance attorney" at the 341(a) Meeting of Creditors. Williams Law Group, APC
                    typically pays $50-$150 for such appearances.
             ln rcturn lbr thc abovc-discloscd fee. I havc agreed to rendcr legal servicc fbr all aspccts ofthc bankruptc-v- casc. inclucling:


            b.      Preparation and filing olany petition. schedules. slaterrent of aflairs an<-l plan which may be recluired:
            c.      Represstttation of thc debtorat thc rueeling olcrcditors ancl conllnlation hearing. and any adjor-rmed hearings thereof;
            d.      lOthcr pror,isions as neeclcd]


6.          By agrcclt)ent with thc rlebtor(s). thc abovo-discloscd lec docs not incluclc thc lbllowing scrrice:
                         Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
                         any other adversary proceeding.
                                                                                 CERl'IFICAl'IO\
            I certily that thr: fblcsoiltu is a complcto statenrcul o1'any agreenrr:nt or arrangellcnt Ibr payment to                    nre   lbr leprescntation ol the debtor(s) in
 this bankruptcv proceedrng

          May'19,2021
          l)tttt'                                                                      Allan S. Williams 17673A
                                                                                       S i gtt u I u   re of   A t to   nte.r
                                                                                       Williams Law Group, APC
                                                                                       21650 Oxnard Street, Suite 1910
                                                                                       Woodland Hills, CA 91367
                                                                                       818-451 -1 1 1            1      F   ax: 818-451-1 1 12
                                                                                       allan@aswlawgroup.com
                                                                                       -\untc of luw /irnt




Software Copynght (c) 1996-2A21 Besl Case, LLC - www.bestcase com                                                                                                      Best Case Bankruptcy
                 Case 1:21-bk-10892-VK                        Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                          Desc
                                                              Main Document    Page 40 of 45

 Fill in this information to identify your case:                                                    Check one box only as directed in this form and in Form
                                                                                                    122A-1Supp:
 Debtor 1              Carol Ann DeLeon
 Debtor 2                                                                                                  1. There is no presumption of abuse
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Central District of California                         2. The calculation to determine if a presumption of abuse
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)
                                                                                                           3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                         4,902.43        $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                             $         0.00
        Ordinary and necessary operating expenses                         -$         0.00
        Net monthly income from a business, profession, or farm $                    0.00 Copy here -> $                0.00      $
  6. Net income from rental and other real property
                                                                                      Debtor 1
        Gross receipts (before all deductions)                             $         0.00
        Ordinary and necessary operating expenses                         -$         0.00
        Net monthly income from rental or other real property             $          0.00 Copy here -> $                0.00      $
                                                                                                       $                0.00      $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 1:21-bk-10892-VK                               Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                            Desc
 Debtor'l     Garol Ann DeLeon
                                                                  Main Document    Page 41 of 45
                                                                                           Case number (rfknown)




                                                                                                           Qolumn A                    Qolumn B
                                                                                                           DpFtpr   1                  Behtsr ? er
                                                                                                                                       non=filing sppuse
   8.    Unemploymentcompensation                                                                          $               0.00        $
         Do not enter the amount if you contend that the amount received was a benefit under
         the Social Security Act. lnstead, list it here:
            For   you..                                                   $                    0.00
            For your spouse..-    .                                       $
   9.  Pension or retirement income. Do not include any amount received lhat was a
       benefit under lhe Social Security Act. Also, except as stated in the next sentence, do
       not include any compensation, pension, pay, annuity, or allowance paid by the
       United States Govemment in connection with a disability, combat-related injury or
       disability, or death of a member of the uniformed seryices. lf you received any retired
       pay paid under chapter 61 oftifle 10, then include that pay onty to the extent that it
       does not exceed the amount of retired pay to which you would othenruise be entifled
       if retired under any provision of title 10 other than chapter 61 of that tiile.                                     0.00
   10. lncome from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act; payments made
       under the Federal law relating to the national emergency declared by the president
       under lhe National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
       coronavirus disease 2019 (COVID-19); payments received as a victim of a war
       crime, a crime against humanity, or international or domeslic terrorism; or
       compensation pension, pay, annuity, or allowance paid by the United States
       Government in connection with a disability, combat-related injury or disability, or
       death of a member of the uniformed services. lf necessary, list other sources on a
       separate page and put the total below..
                                                                                                                                       a
                                                                                                           $               0.00
                                                                                                           $               0.00        $
                   Total amounts from separate pages, if any.                                           +$                 0.00        $

        . Calculateyour total current monthly income. Add lines 2 through 10 for
                                                                                                         €Jril
   11                                                                                              I

         each column. Then add the total for Column A to the total for Column B.                                                                     Is            4,902.43
                                                                                                   I'
                                                                                                                             $
                                                                                                                                                       LI Total   ilrent monthly
                                                                                                                                                                                   I




                  Determine Whether the Means Test Appties to you

   12. Calculate your current monthly income for the year. Follow these steps:

         12a. Copy your total current monthly income              tom line 11

              Multiply by 12 (the number of months in a year)
                                                                                                                 Copy line 11 here=>
                                                                                                                                                     E-s1
                                                                                                                                                      x12
                                                                                                                                                                                   I




         12b. The result is your annual income for this part of the form


   13- Calculate the median family income that applies to you. Follow these steps:
                                                                                                                                               ,rt
                                                                                                                                                     fs
                                                                                                                                                                  .ry]
         Fill in the state in which you live.
                                                                           [1"                -l

         Fill in the number of people in your household.
                                                                           I
        Fill in the median family income for your state and size of household,
                                                                                             .l
                                                                                                                                               lsPl
        To find a list of applicable median income amounts, go online using the link specified in the separate instructions
        for this form. This list may also be available at the bankruptcy clerk;s office.

  14. How do the lines compare?

         14a. I        Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                       Go to Part 3. Do NOT fill out or file Official Form 122A-2.
         14b. tr       Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 1 224-2.
                       Go to Part 3 and fill out Form 122A-2.
                       Below
                                                        penalt]   l,otffiry gffre   intormatiqn on this statement ana in   lni   attacrrrnents is truL arxl c-o6ect.


                          Ann DeLeon
                                                                  \C,Ic,x-                     q\lqqt
Official Form     122A-1                                    Chapter 7 Statement of your Current Monthly lncome                                                            page 2
Sottware Copyright (c) 1996-2021 Best Case, LLC -   w.bestese.com                                                                                                 Best Case Bankruptcy
              Case 1:21-bk-10892-VK                           Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01               Desc
                                                              Main Document    Page 42 of 45
 Debtor 1    Carol Ann DeLeon                                                                     Case number (if known)

                Signature of Debtor 1
        Date May 19, 2021
             MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                        page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
              Case 1:21-bk-10892-VK                           Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01               Desc
                                                              Main Document    Page 43 of 45
 Debtor 1    Carol Ann DeLeon                                                                     Case number (if known)




                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 11/01/2020 to 04/30/2021.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: United Healthcare Services, Inc.
Income by Month:
 6 Months Ago:                                    11/2020                 $4,538.70
 5 Months Ago:                                    12/2020                 $4,339.46
 4 Months Ago:                                    01/2021                 $4,540.55
 3 Months Ago:                                    02/2021                 $4,435.43
 2 Months Ago:                                    03/2021                 $4,766.50
 Last Month:                                      04/2021                 $6,793.95
                                 Average per month:                       $4,902.43




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                        page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
           Case 1:21-bk-10892-VK                   Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01                                                      Desc
Attomey or Party Name, Address,                    Main Document
                                              Telephone &             Page 44
                                                          FAX Nos., non-c-ounr usrofollt-v
                                                                                     45
State Bar No. & EmailAddress
Allan S. Williams 176738
21650 Oxnard Street, Suite 1910
Woodland Hilts, CA 91367
 8l 8451   -tt t t Fax: 8t845t-tt t2
 Califomia State Bar Number: 176738 CA
allan@aswlawgrou p.com




 tr   Debtor(s) appearing without an aftomey
 I              for Debtor

                                                     UNITED STATES BANKRUPTCY GOURT
                                                      CENTRAL DTSTRICT OF GALIFORNIA


                                                                                   CASE NO.:
             Garol Ann DeLeon
                                                                                   CHAPTER:7




                                                                                                       VERIFICATION OF MASTER
                                                                                                      MAILING LIST OF CREDITORS

                                                                                                                    [LBR r007-1(a)]



Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting o[ I sheet(s) is complete, gqrieci, and
consistent with the            schedules and l/we assume all




                    W
 Date:
                                                                                          Signatulq of Debtor 2 (ioint debtor) ) (if appticable)

Date:
                                                                                                                 Gnetfor Gbtor (if appticabte)




                    This form is optional. lt has been approved for use in the United States eankruptcy Court tor tne Centrat Oistrict ot Catitomia,
December 2015                                                                                       F 1 OOT.I.MAILING.LIST.VERIFICATION
    Case 1:21-bk-10892-VK   Doc 1 Filed 05/19/21 Entered 05/19/21 11:53:01   Desc
                            Main Document    Page 45 of 45


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Carol Ann DeLeon
                       4828 Regalo Road
                       Woodland Hills, CA 91364


                       Allan S. Williams
                       Williams Law Group, APC
                       21650 Oxnard Street, Suite 1910
                       Woodland Hills, CA 91367


                       Bank Of America
                       Po Box 982238
                       El Paso, TX 79998


                       Capital One Bank Usa N
                       Po Box 31293
                       Salt Lake City, UT 84131


                       Jpmcb Card
                       Po Box 15369
                       Wilmington, DE 19850


                       Loancare
                       3637 Sentara Way
                       Virginia Beach, VA 23452


                       Maria P.
                       c/oLaw Offices of Robert S Shtofman
                       18034 Ventura Blvd., #296
                       Encino, CA 91316
